 NORTH ARUNDEL HOSPITAL ASSNNorth Arundel Hospital Association,Inc.andMary-landNurses Association,Petitioner.Case 5-RC-1218716 April 1986DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBY CHAIRMAN DOTSON,AND MEMBERSDENNIS, JOHANSEN, AND BABSONOn 10 August 1984' the Regional Director forRegion 5 issued a Decision, Order and Direction ofElection in the above-entitled proceeding in which,inter alia, he found appropriate a unit ofall regis-tered nurses employed by the Employer at its GlenBurnie,Maryland facility.2Thereafter,on 13August the Board issued its decision inSt.FrancisHospital (St.Francis II).3On 27 August the Em-ployer filed with the Regional Director a requestfor reconsideration of the Decision and Directionof Election in light of St.Francis II,which the Re-gionalDirector granted. Subsequently, the partieswaived the opportunity to reopen the record, andsubmitted supplemental briefs. The Regional Direc-tor reconsidered all issues presented in this caseand on 13 December issued a Decision, Order, andDirection of Election revoking his previous deci-sion,but again finding, inter alia, that a unit limitedto all of the Employer's registered nurses was ap-propriate. In so doing, the Regional Director re-jected the Employer's contention that the smallestappropriate unit must consist of all its professionalemployees, including the registered nurses.In accordance with Section 102.67 of the Board'sRules and Regulations, the Employer filed a timelyrequest for review of the Regional Director's deci-sion.The Board, by mailgram dated 16 January1985, granted the request for review. Pursuant tothe Board's procedures, the election was conductedas scheduled on 16 and 17 January 1985 and theballotswere impounded pending the Board's deci-sion on review.The Board has considered the entire record inthis case, including the supplemental briefs, withrespect to the issue under review and concludes, inagreement with the Employer, that a separate unitof registered nurses is inappropriate and that an allprofessional unit including the registered nurses isthe smallest appropriate unit.'All dates are 1984 unless otherwise noted2The unit found appropriate by theRegionalDirector included allregistered nurses and nurse graduates (not yet certified by the State), in-cluding the infection control practitioner, employeehealth nurses,utiliza-tion review coordinator, resourcenurses,and staff developmentinstruc-tors271NLRB 948 (1984) (Member Dennis furtherconcurring,formerMember Zimmermandissenting)311In St.Francis II,the Board announced that itwould use the "disparity-of-interests" standard todetermine the appropriateness of a petitioned-forunit in a health care institution, and that while suchappropriatenesswould be "judged in terms ofnormal criteria. . .sharper than usual differences(or `disparities')between the wages, hours, andworking conditions, etc., of the requested employ-ees and those in an overall professional or nonpro-fessionalunitmust be established to grant theunit."4In the instant case, the Regional Director appliedthe "disparity-of-interests" test and found that astrongdisparityexistsbetween the registerednurses and all other professional employees, andthat the registered nurses' interests in collectivebargaining are distinctly different from those of theother professional employees.Contrary to the Regional Director, we find thatthe evidence does not establish that there are"sharper than usual differences" between the termsand conditions of employment of the petitioned-forregistered nurses and those of the Employer's otherprofessional employees which would warrant theestablishmentof a separate unit of registerednurses.Thus, as found by the Regional Director,allprofessional employees are subject to manycommon personnel policies and procedures includ-ing those relating to employee badges; meal andrest periods; employee classifications; probationaryperiods; transfers; code of conduct; performanceappraisals;absenteeism; tardiness; personnel rec-ords;generalwage increases; shift differentials;overtime pay; vacation, sick, and personal time;holidays; leave of absence; funeral, jury duty, andmilitary leave; employee benefits; blood program;employee benefit plans; educational assistance; dis-ciplinary actions; employee parking; and checkcashing privileges.Although it is true that the registered nurseshave a promotion salary program policy unique tothe nursing department, the policy also is appliedto nonprofessionals in that department. Similarly,although the registered nurses are the only profes-sional employees who receive premium pay forweekend work and for work in six specializedareas, nonprofessional employees in the nursing de-partment also receive such premium pay. The Al-ternate Salary Compensation Program, which pre-viously was available to any employee in the nurs-ing department who worked in critical care or spe-cialtyareas,was discontinued in January 1984except for employees who had previously elected4 271 NLRB at 953279 NLRB No. 48 312DECISIONSOF NATIONALLABOR RELATIONS BOARDthat program and who were allowed the option ofremaining in it.Although the registerednurses arethe only pro-fessionalemployees administrativelyassigned to thenursingdepartment, they actually work in a varietyof differentareas andoften come into contact withother professional employees, many of whom alsowork in departments that operate on a 24-hourbasis. In addition, the Employer's teamconcept ofhealth care deliveryresults indirect and frequentinteraction between registered nurses and otherprofessional employees regarding patients' care andtreatment; service on various hospital committeesfor specializedareas alsobrings registered nursesand other professional employees into regular con-tact.Moreover, although the Regional Directorfound little evidence of interchange of duties orfunctions between registered nurses and other pro-fessionals, it is clear that this lack of interchange isinherent to the health care industry because all theprofessionalemployees-includingregisterednurses-have received specialized education andtraining in their own fields tomakejob interchangeimpossible, or evenillegal,when state certificationor licensure is required.5 SeeNLRB v. St. FrancisHospital of Lynwood,601 F.2d 404, 419 (9th Cir.1979).Some important factors the Regional Directorcited to support his unit finding-distinct job re-sponsibilities and organizationalongdepartmentallinesparticularly-equally are applicable to theEmployer's other professional employees. Carriedto its logical extreme, the Regional Director's ra-tionale could result in separatebargainingunits forprofessionals in the pharmacy, physical therapy,radiology/CT/nuclearmedicine,laboratory/-pathology, patient services, respiratory/pulmonary,and social work departments-a result plainly atodds with the congressional directive against unitproliferation."St.FrancisHospital of Lynwood,supra at 418.5Member Johansen does not agree with this inverted logic If jobs aresufficiently distinct that their occupants are incapable of interchanging,that is a factor reflecting lack of community of interest State prohibitionof such interchange, far from vitiating the lack of a community of interestin this respect,underscores it6At S Rep 93-766, 93d Cong, 2d Sess 5 (1974), reprinted in "Legis-lativeHistory of the Coverage of Nonprofit Hospitals Under the Nation-Based on all the above,we conclude that it hasnot been established that sharper than usual differ-ences exist between the petitioned-for registerednurses and the Employer's other professional em-ployees.7 Further, the foregoing evidence indicatesthatalltheEmployer's professional employeesshare common policies and procedures and a suffi-cient degree of interaction and contact to warrantthe finding that the smallest appropriate unit forbargaining must be an overall professional unit. SeeKeokuk Area Hospital;" St. Francis II,supra.9As the unit found appropriate herein is largerthan that found appropriate by the Regional Direc-tor, the election conducted on 16-17 January 1985must be vacated. However, as the Petitioner has in-dicated a willingness to proceed to an election inthe broader unit, we shall direct that the electionbe held in the followingunit:10All professional employees employed by theEmployer at its GlenBurnie,Maryland facili-ty, including registered nurses and nurse grad-uates; excluding all other employees, guardsand supervisors as defined in the Act.ORDERThe election conducted on 16 and 17 January1985 is vacated.[Direction of Election omitted from publication.]alLaborRelationsAct, 1974"at 12, H Rep93-1501, 93d Cong, 2dSess 6-7 (1974), id at 274-275'The Regional Director based hiscontrary conclusionin part on theregistered nurses' direct patient care responsibilitiesAs we recently ob-served, however, theconceptof directversus indirect patient care haslong been rejectedas a basis for making unit determinationsin the healthcare industrySee Bay St. Joseph CareCenter, 275 NLRB 1411 (1985)278 NLRB 242 (1986)The separateregistered nurses' unit the RegionalDirector found ap-propriatewould have consistedof about 282 of the Employer's approxi-mately 330professional employees,thus leavingonly some 50 profession-al employeesexcluded from that unit.Thisresultwouldleave a relativelysmall proportion,about 15 percent, of the Employer'sprofessionals to berepresented in a second professional employee unit,if at all10As thePetitioner has indicated a willingnessto representthe unitfound appropriate herein,in accordance with our usualpractice we shallprovidethe Petitioner a reasonable time, not to exceed10 days, from thedate of thisDecision on Review,Order, and Direction of Election inwhichto demonstrate the requisiteshowing ofinterest among the em-ployees whom we findconstitute a unit appropriatefor the purposes ofcollectivebargaining within the meaningof the Act